■— Proceeding pursuant to CPLR article 78 (instituted in this court pursuant to subdivision 4 of section 6510 of the Education Law) to annul a determination of the Commissioner of Education which suspended petitioner’s license to practice podiatry for three months and fined him $1,000. Petitioner, who pleaded guilty to conspiracy in the third degree as a result of a scheme to bribe a public official, was subsequently the subject of disciplinary proceedings brought by the Department of Education. The Board of Regents, in upholding decisions of a Hearing Panel of the Committee on Professional Conduct of the State Board of Podiatry and the Regents Review Committee, found him guilty of committing an act constituting a crime within the meaning of section 6509 (subd [5], par [a]) of the Education Law, imposed a $1,000 fine and suspended his license for three months. The Commissioner of Education agreed and this proceeding followed. We find unconvincing the assertion that the refusal of the board to grant petitioner a full hearing before it constituted a denial of his due process rights. Due process was afforded by virtue of the plenary hearing before the hearing panel. At that time, petitioner was represented by counsel and was allowed to offer testimony and present evidence as well as to confront the evidence against him. The hearing was held at a meaningful time and in a meaningful manner (see Goldberg v Kelly, 397 US 254, 267), and as such fully comported with due process requirements. Petitioner’s remaining arguments concerning the unwillingness of the Board of Regents to remand the matter to the hearing panel for a new hearing and the claimed harshness of the penalty imposed are identical to those considered and found wanting in Matter of Tartack v New York State Educ. Dept. (75 AD2d 953, mot for lv to app den 50 NY2d 805). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Mikoll, Yesawich, Jr., and Levine, JJ., concur.